J-S27023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TROY MCCOY                               :
                                          :
                    Appellant             :   No. 166 EDA 2022

      Appeal from the Judgment of Sentence Entered October 25, 2021
     In the Court of Common Pleas of Bucks County Criminal Division at
                      No(s): CP-09-CR-0004774-2020


BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                      FILED NOVEMBER 16, 2022

      Appellant Troy McCoy appeals from the judgment of sentence imposed

following his conviction for aggravated assault and related offenses. Appellant

challenges the sufficiency and weight of the evidence, the trial court’s

evidentiary rulings, and the discretionary aspects of his sentence. We affirm.

      We adopt the trial court’s summary of the facts and procedural history

underlying this case. See Trial Ct. Op., 3/21/22, at 1-4. Briefly, on August

9, 2020, Appellant and Shakerra Bonds (co-defendant) visited Sesame Place

with a group of family members. N.T. Trial, 7/8/21, at 166. While Appellant

was in line for the carousel ride, a 17-year-old employee (the victim) asked

Appellant to pull up his face mask in accordance with the park’s COVID-19

policy. N.T. Trial, 7/7/21, at 125. After Appellant became argumentative, the

victim walked away in order “to avoid any problems.” Id. at 127. Later that

day, the victim was in the operating booth for another ride at the park. Id.
J-S27023-22



at 128. After Appellant spotted the victim, he demanded to be released from

the ride, then approached the victim and asked if he wanted to go somewhere

private to fight. Id. at 133. The victim responded that he did not want to

fight and then pressed the call button for assistance. Id. at 133-34. As staff

members escorted the victim to the employee break room for his own

protection, co-defendant began following the victim and cursing at him. Id.

at 134. While the victim’s back was turned, Appellant jumped over a fence

and punched the victim in the left side of his face. Id. at 57. As a result of

the attack, the victim suffered a broken jaw, underwent surgery, and spent

two weeks in the hospital with his jaw wired shut. Id. at 148.

       Appellant was subsequently arrested and charged with aggravated

assault, recklessly endangering another person (REAP), simple assault,

harassment, and two counts of disorderly conduct.1 Appellant’s co-defendant

was also charged with simple assault and other offenses for her involvement

in the attack. On July 7, 2021, both matters proceeded to consolidated jury

trial. Ultimately, on July 9, 2021, Appellant and co-defendant were convicted

of all charges. On October 25, 2021, the trial court sentenced Appellant to a

term of five to ten years’ incarceration for aggravated assault and a concurrent




____________________________________________


1 18 Pa.C.S. §§ 2702(a)(1), 2705, 2701(a)(1), 2709(a)(1), and 5503(a)(1),
respectively.


                                           -2-
J-S27023-22



term of two years’ probation for REAP.2 The trial court also ordered Appellant

to pay restitution.

       Appellant filed a timely post-sentence motion, which the trial court

denied. Appellant subsequently filed a timely notice of appeal and a court-

ordered Pa.R.A.P. 1925(b) statement. The trial court issued a Rule 1925(a)

opinion addressing Appellant’s claims.

       On appeal, Appellant raises multiple issues, which we have reordered as

follows:

       1. Did the trial court err in permitting testimony regarding
          Appellant’s pre-arrest silence?

       2. Did the trial court err in admitting the hearsay testimony of
          Detective Viscardi?

       3. Was the verdict of guilty of aggravated assault supported by
          sufficient evidence?

       4. Was the verdict of guilty of aggravated assault against the
          weight of the evidence?

       5. Did the trial court abuse its discretion in sentencing Appellant
          by imposing manifestly excessive sentences, failing to consider
          all relevant factors, and relying on improper factors in imposing
          said sentence?

Appellant’s Brief at 10.
____________________________________________


2 Appellant’s sentence for both aggravated assault and REAP were within the
standard guideline range. At the time of sentencing, Appellant’s prior record
score (PRS) was a two. Under the Sentencing Guidelines, the standard
minimum guideline range for aggravated assault is forty-eight to sixty-six
months of confinement, plus or minus twelve months for aggravating or
mitigating circumstances. See 204 Pa.Code §§ 303.15, 303.16(a). For REAP,
the standard minimum guideline range is restorative sanctions to nine
months, plus or minus three months for aggravating or mitigating
circumstances. See id.

                                           -3-
J-S27023-22



                              Pre-Arrest Silence

      In his first issue, Appellant argues that the trial court erred by allowing

the Commonwealth to elicit testimony concerning Appellant’s pre-arrest

silence. Appellant’s Brief at 24.

      By way of background to this claim, we note that prior to trial, the trial

court rejected the Commonwealth’s request to question a Sesame Place

security supervisor, Sergeant Jesus Hernandez Ceron, about Appellant’s

refusal to provide a statement immediately after the incident. N.T. Pre-Trial

Mot. Hr’g, 7/6/21, at 8-18.    When the issue resurfaced at trial, the court

reiterated that it would “err on the side of caution” as it did not “feel

comfortable letting anyone refer to the defendant’s right not to speak.” N.T.

Trial, 7/8/21 at 79-80. However, the court warned both Appellant and co-

defendant’s counsel that that they “need[ed] to be careful when [they] cross-

examine[d] because if [they] even go near it[, the court was] going to allow

it.” Id. at 79.

      Later that day, co-defendant’s counsel asked Sergeant Ceron about a

statement that Appellant made to him after the incident occurred. Id. at 117-

18. Appellant did not object. Id. Before the Commonwealth began re-direct

examination, the trial court stated that the co-defendant had “opened the

door” for the Commonwealth to question Sergeant Ceron about statements

Appellant made after the incident. Id. at 119. Appellant did not object. Id.

      Thereafter, the following exchange occurred:




                                      -4-
J-S27023-22


      [The Commonwealth]: There was another statement that
      [Appellant] made to you, correct, that you didn’t previously
      discuss on your [d]irect [examination], right?

      [Sergeant Ceron]: Correct.

      [The Commonwealth]: And what [Appellant] tells you is what?

      [Sergeant Ceron]: He said, “Don’t touch me. I don’t want to talk
      to you.”

      [The Commonwealth]: So, you’re attempting to talk to him,
      correct?

      [Sergeant Ceron]: Correct.

      [The Commonwealth]: Why are you attempting to talk to him?

      [Sergeant Ceron]: I want to know what happened.

      [The Commonwealth]: In response to you trying to figure out what
      happen[ed], what does [Appellant] tell you?

      [Sergeant Ceron]: He doesn’t want to talk. Don’t touch me.

N.T. Trial, 7/8/21, at 120. On re-cross examination, both Appellant and co-

defendant’s counsel continued to question Sergeant Ceron about his

interactions with Appellant after the incident. Id. at 120-23.

      On appeal, Appellant argues that the trial court erred in concluding that

co-defendant’s counsel “opened the door” to testimony concerning Appellant’s

pre-arrest silence. Appellant’s Brief at 27. Appellant claims that “[i]n essence,

the trial court conditioned the protection of Appellant’s constitutional rights on

the requirement that co-defendant not open the door by eliciting evidence

helpful to her defense.”       Id.     Further, Appellant contends that the

Commonwealth relied on this testimony during closing argument, when the

Commonwealth “lump[ed] Appellant’s silence with his flight and suggest[ed]



                                      -5-
J-S27023-22



that both [were] evidence that Appellant knew that he committed a crime and

consciousness of guilt.” Id. at 27. Therefore, Appellant concludes that even

if the testimony was properly admitted, “the use of the evidence to infer guilt

was in violation of Appellant’s constitutional rights.” Id.

      The Commonwealth responds that Appellant has waived these claims by

failing   to   object    to   the   Commonwealth’s        questions    during     re-direct

examination or the trial court’s ruling that co-defendant’s counsel had “opened

the door” to such testimony.           Commonwealth’s Brief at 32.          Further, the

Commonwealth           argues   that   Appellant    waived    his     challenge    to   the

Commonwealth’s statements during cross-examination. Id.

      Initially, we must determine whether Appellant has preserved his claim

for review.     It is well settled that “[t]he absence of a contemporaneous

objection      below     constitutes   a   waiver    of    the      claim   on    appeal.”

Commonwealth v. Rodriguez, 174 A.3d 1130, 1145 (Pa. Super. 2017)

(citation and quotation marks omitted); see also Pa.R.A.P. 302(a) (stating

that “[i]ssues not raised in the trial court are waived and cannot be raised for

the first time on appeal”). As this Court has explained, the trial court must

be given “an opportunity to correct errors at the time they are made. A party

may not remain silent and afterwards complain of matters which, if erroneous,

the court would have corrected.” Commonwealth v. Strunk, 953 A.2d 577,

579 (Pa. Super. 2008) (citations omitted and some formatting altered).

      Here, the record confirms that Appellant did not object to the trial court’s

ruling that co-defendant’s counsel “opened the door” to testimony about what

                                           -6-
J-S27023-22



Appellant said to Sergeant Ceron after the incident, nor did he object during

the Commonwealth’s redirect examination of Sergeant Ceron. See N.T. Trial,

7/8/21, at 119-20. Therefore, that claim is waived. See Rodriguez, 174

A.3d at 1145.

      Further, to the extent Appellant challenges the Commonwealth’s

references to Appellant’s pre-arrest silence during closing argument, Appellant

did not raise that issue at trial or in his Rule 1925(b) statement. See N.T.

Trial, 7/9/21, at 52-53; Rule 1925(b) Statement, 3/2/22.         Therefore, this

claim is also waived.      See Rodriguez, 174 A.3d at 1145; see also

Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005) (stating that

“[a]ny issues not raised in a Pa.R.A.P. 1925(b) statement will be deemed

waived” (citation omitted)). Accordingly, Appellant is not entitled to relief.

                             Hearsay Testimony

      Appellant next argues that the trial court erred in allowing the

Commonwealth to elicit inadmissible hearsay testimony from Detective

Christopher Viscardi. Appellant’s Brief at 29.

      By way of background, we note that at trial, co-defendant’s counsel

called Detective Viscardi to testify about the contents of the criminal complaint

and the victim’s prior statement that he had accidentally pushed and/or hit

co-defendant during the attack.      N.T. Trial, 7/8/21, at 160.      On cross-

examination, the trial court permitted the Commonwealth to elicit the

following testimony from Detective Viscardi:




                                      -7-
J-S27023-22


     [The Commonwealth]: When you filed this complaint you had
     talked to how many other witnesses when you seen their
     statements?

     [Appellant]: Objection, Your Honor. Hearsay.

     THE COURT: When you filed this complaint you had talked to how
     many other witnesses when you seen their statements? That was
     the question.

     [Appellant]: Yes. The objection is that it’s suggesting that they
     told him certain information that led him to his conclusion.

     THE COURT: The only thing he’s asking is if he talked to him. As
     long as he asked that question that’s okay.

     [Appellant]: Understood.

     THE COURT: Overruled.

     [The Commonwealth]: How many witnesses did you talk to or see
     statements from?

     [Detective Viscardi]: 30-plus.

     [The Commonwealth]:          Included in those, was Beyonce Best
     included?

     [Detective Viscardi]: Yes.

     [The Commonwealth]: Was Nadia Gonzalez included in that?

     [Detective Viscardi]: Yes.

     [The Commonwealth]: Was Andrew Beck included in that?

     [Detective Viscardi]: Yes.

     [The Commonwealth]: Was Captain Reynolds and Sergeant Ceron
     included in that information?

     [Detective Viscardi]: Yes.

     [The Commonwealth]: After you talked to those witnesses and
     gathered the evidence, that’s when you wrote in your criminal
     complaint that [the victim] may have accidentally—

     [Appellant]: I object again.



                                      -8-
J-S27023-22


      THE COURT: You can object but [co-defendant’s counsel]
      questioned him extensively on that, and this is cross-examination
      so I’m going to allow it. He was questioned on it on direct. You
      may not have asked questions about it but, certainly, it’s proper
      cross-examination in my view. I’ll overrule the objection.

      [The Commonwealth]: So, after you talked to at least those five
      witnesses that testified in court yesterday and today who told us
      that they never saw [the victim] touch, shove, push, hit [co-
      defendant], that’s when you filled out the affidavit of probable
      cause and you wrote in the probable cause that [the victim] may
      have accidentally touched [co-defendant]?

      [Detective Viscardi]: Yes.

      [The Commonwealth]: And you would have taken into account,
      both, the witness’s statements, as well as what [the victim] had
      told you, correct?

      [Detective Viscardi]: Correct.

      [The Commonwealth]: And when you wrote that, that is what you
      believed happened?

      [Detective Viscardi]: Yes.

N.T. Trial, 7/8/21, at 160-62.

      On appeal, Appellant cites to this portion of testimony and asserts that

Detective Viscardi “was permitted to testify to what upwards of thirty people

told him and to suggest that what they told him was consistent with what the

victim told him.” Appellant’s Brief at 32. Therefore, Appellant concludes that

Detective Viscardi’s testimony was inadmissible hearsay and that the trial

court erred in concluding that co-defendant opened the door to that testimony

on cross-examination. Id. at 32-33.

      The Commonwealth responds that Appellant “does not advance any

argument about how the testimony was a statement, out of court, and/or



                                       -9-
J-S27023-22



uttered for its truth.”       Commonwealth’s Brief at 44.            Further, the

Commonwealth argues that Detective Viscardi’s statements were admissible

to show “how he proceeded in the investigation.”        Id. at 45.    Finally, the

Commonwealth contends that any alleged error was harmless, as the

testimony about the victim’s statement was beneficial to Appellant’s case and

did not have any prejudicial effect. Id. Therefore, the Commonwealth asserts

that Appellant is not entitled to relief.

      We review a trial court’s evidentiary rulings for an abuse of discretion.

Commonwealth v. Rivera, 238 A.3d 482, 492 (Pa. Super. 2020) (citation

omitted), appeal denied, 250 A.3d 1158 (Pa. 2021).

      Hearsay is defined as “a statement that . . . the declarant does not make

while testifying at the current trial or hearing; and . . . offer[ed] in evidence

to prove the truth of the matter asserted in the statement.” Pa.R.E. 801(c).

Generally, hearsay evidence is inadmissible “except as provided by [the Rules

of Evidence], by other rules prescribed by the Pennsylvania Supreme Court,

or by statute.” Pa.R.E. 802.

      Our Supreme Court has explained:

      The rule against admitting hearsay evidence stems from its
      presumed unreliability, because the declarant cannot be
      challenged regarding the accuracy of the statement. But it is well
      established that certain out-of-court statements offered to explain
      the course of police conduct are admissible because they are
      offered not for the truth of the matters asserted but rather to show
      the information upon which police acted. The trial court, in
      exercising discretion over the admission of such statements, must
      balance the prosecution’s need for the statements against any
      prejudice arising therefrom.


                                       - 10 -
J-S27023-22



Commonwealth v. Chmiel, 889 A.2d 501, 532-33 (Pa. 2005) (citations

omitted); see also Commonwealth v. Jones, 658 A.2d 746, 751 (Pa. 1995)

(concluding that a police officer’s testimony was proper because it was not

offered for the truth of the matter asserted, was admitted in order to explain

police conduct, and merely repeated matters covered in testifying witnesses’

own testimony).

      Here, the trial court addressed Appellant’s claim as follows:

      [T]he first statement uttered by Detective Viscardi (that he spoke
      to thirty witnesses) is not hearsay. Detective Viscardi did not
      testify to what those witnesses said, only that he spoke to them.
      Further, while Detective Viscardi’s second statement (that the
      information gathered was used when writing the complaint) may
      constitute hearsay, co-defendant’s counsel “opened the door” to
      the testimony when he questioned Detective Viscardi extensively
      on the subject during direct examination. Co-defendant’s counsel
      asked a plethora of questions about the content of the incident
      report, ranging from what information witnesses provided for the
      complaint to whether the witnesses used specific terms that
      Detective Viscardi included. N.T. Trial, 7/8/2021, 134-140. “If a
      defendant delves into what would be objectionable testimony on
      the part of the Commonwealth, the Commonwealth can probe
      further into the objectionable area.”        Commonwealth v.
      McCabe, 498 A.2d 933, 934 (Pa. Super. 1985). Therefore, this
      [c]ourt did not err in allowing hearsay testimony but properly
      admitted a statement that was heavily questioned during direct
      examination.

Trial Ct. Op. at 6-7.

      Following our review of the record, we discern no abuse of discretion by

the trial court. See Rivera, 238 A.3d at 492. Although Detective Viscardi

referred to some of the witnesses’ statements during his testimony, he did so

in response to questions about what information he relied on when preparing


                                    - 11 -
J-S27023-22



the criminal complaint.       Therefore, the trial court did not err in overruling

Appellant’s hearsay objection. See Chmiel, 889 A.2d at 532 (concluding that

“it is well established that certain out-of-court statements offered to explain

the course of police conduct are admissible because they are offered not for

the truth of the matters asserted but rather to show the information upon

which police acted” (citations omitted)). Accordingly, Appellant is not entitled

to relief.

                            Sufficiency of the Evidence

       Appellant next argues that the Commonwealth failed to prove the intent

element for aggravated assault. Appellant’s Brief at 14. Specifically, although

Appellant concedes that the victim suffered serious bodily injury,3 he claims

that a single punch does not prove that he acted with the intent to cause

serious bodily injury. Id. at 18 (citing Commonwealth v. Alexander, 383

A.2d 887 (Pa. 1978)).           Therefore, Appellant concludes that there was

insufficient evidence to sustain his conviction for aggravated assault.

       In reviewing a challenge to the sufficiency of the evidence, our standard

of review is as follows:

       Because a determination of evidentiary sufficiency presents a
       question of law, our standard of review is de novo and our scope
       of review is plenary. In reviewing the sufficiency of the evidence,
____________________________________________


3We note that serious bodily injury is defined as “[b]odily injury which creates
a substantial risk of death or which causes serious, permanent disfigurement,
or protracted loss or impairment of the function of any bodily member or
organ.” 18 Pa.C.S. § 2301; see also Commonwealth v. Nichols, 692 A.2d
181, 184 (Pa. Super. 1997) (holding that a broken jaw and being confined to
a liquid diet constitutes a serious bodily injury).

                                          - 12 -
J-S27023-22


      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.

Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa. Super. 2018) (citation

omitted).

      Section 2702(a)(1) of the Crimes Code states that “[a] person is guilty

of aggravated assault if he . . . attempts to cause serious bodily injury to

another, or causes such injury intentionally, knowingly[,] or recklessly under

circumstances manifesting extreme indifference to the value of human life[.]”

18 Pa.C.S. § 2702(a)(1).

      “When    a     victim   actually     sustains   serious    bodily   injury,    the

Commonwealth can, but does not necessarily have to, establish specific intent

to cause such harm.”      Commonwealth v. Burton, 2 A.3d 598, 602 (Pa.

Super. 2010) (en banc). In such cases, “the statute’s intent requirement can

be met if the defendant acts recklessly under circumstances manifesting an

extreme indifference to human life.” Id. (citation omitted).

      Our Supreme Court has stated that the defendant’s intent may be

inferred from the circumstances surrounding an attack. Alexander, 383 A.2d

at   889.     Such     factors   include     (1)   whether      the   defendant     “was

                                         - 13 -
J-S27023-22



disproportionately larger or stronger than the victim,” (2) whether the

defendant would have escalated his attack but was restrained from doing so;

(3) whether the defendant possessed a weapon, and (4) “statements before,

during, or after the attack which might indicate [defendant’s] intent to inflict

further injury upon the victim.” Id. (citation omitted).

      In Alexander, the defendant was convicted of aggravated assault after

he delivered a single punch to the victim’s head. Id. at 888. Although the

victim was injured, he did not sustain serious bodily injury. On appeal, our

Supreme Court explained that because the victim did not sustain serious

bodily injury, the Commonwealth was required to prove that Appellant acted

with intent to cause such injury. Id. at 889. However, the Court noted that

the surrounding circumstances of the attack were insufficient to prove intent,

as the defendant “delivered one punch and walked away.” Id. Therefore, the

Alexander court reversed this Court’s order affirming the defendant’s

judgment of sentence. Id. at 890.

      Here, the trial court addressed Appellant’s claim as follows:

      This court is without a doubt that the evidence presented by the
      Commonwealth is sufficient to support Appellant’s conviction for
      aggravated assault. Appellant jumped over a fence and charged
      at [the v]ictim, a seventeen-year-old minor, before sucker
      punching him in the face. N.T. Trial, 7/7/2021, at 58. Appellant
      struck [the v]ictim with such force that there was an audible sound
      upon contact and it knocked [the v]ictim onto the floor,
      unconscious. N.T. Trial, 7/8/2021, at 22. This was not an
      accidental hit. Even if Appellant did not necessarily intend to
      break [the victim’s] jaw in two places[,] to the extent that it had
      to be operated on and wired shut for two weeks, Appellant should
      have known that sucker punching a minor from behind would


                                     - 14 -
J-S27023-22


       result in serious injury. At the very least, Appellant’s behavior
       was reckless—no one throws a punch and reasonably expects the
       victim to not get hurt. Therefore, the Commonwealth adequately
       proved beyond a reasonable doubt Appellant’s mens rea and any
       assertion to the contrary is without merit.

Trial Ct. Op. at 14 (some formatting altered).

       Following our review of the record, and viewing the evidence in the light

most favorable to the Commonwealth as verdict winner, we find no error in

the trial court’s conclusion.        See Palmer, 192 A.3d at 89.       As noted

previously, there is no dispute that the victim suffered serious bodily injury as

a result of the attack.4 Therefore, the Commonwealth was only required to

prove that Appellant acted “recklessly under circumstances manifesting an

extreme indifference to human life.” Burton, 2 A.3d at 602 (citation omitted).

At trial, the Commonwealth presented witness testimony establishing that

Appellant reacted angrily towards the victim when directed to comply with the

park’s mask policy, then later confronted the victim and attempted to start a

physical altercation. After the victim walked away from Appellant, witnesses

testified that Appellant “came out of nowhere,” approached the victim from

behind, and “punched [the victim] extremely hard” in the left side of his face,

at which point the victim “blacked out” and fell to the ground. N.T. Trial,

____________________________________________


4 As noted previously, Appellant concedes that the victim suffered serious
bodily injury. Further, we note that at trial, the victim testified that his jaw
was broken in two places, which required him to undergo multiple surgeries
and spend two weeks in the hospital with his jaw wired shut. N.T. Trial,
7/7/21, 140, 142, 147-48. Under these circumstances, we conclude that there
was sufficient evidence to establish “serious bodily injury” for purposes of
aggravated assault.

                                          - 15 -
J-S27023-22



7/7/21, at 55-58, 137; see also N.T. Trial, 7/8/21, at 22.           Beyonce Best

testified that while the victim was on the ground, Appellant placed the victim

in a “headlock” while wrapping his legs around the victim’s body. N.T. Trial,

7/7/21, at 55. Under these circumstances, we agree with the trial court that

there was sufficient evidence to establish that Appellant acted recklessly. See

Burton, 2 A.3d at 602; Alexander, 383 A.2d at 889. Accordingly, Appellant

is not entitled to relief.

                 Weight of the Evidence – Aggravated Assault

         In his next claim, Appellant argues that his conviction for aggravated

assault was against the weight of the evidence. Appellant’s Brief at 11. In

support, Appellant asserts that both the victim and witness Beyonce Best

provided inconsistent statements regarding the details of the assault and that

their testimony “was so contradictory and inconsistent that the guilty verdict

shocks one’s sense of justice.” Id. at 20-21. Further, Appellant contends that

the victim “may have gained financially” from the incident, which “goes to his

bias.” Id. at 22. Therefore, Appellant contends that he is entitled to a new

trial.

         In reviewing a weight claim, this Court has explained:

         A motion for a new trial based on a claim that the verdict is against
         the weight of the evidence is addressed to the discretion of the
         trial court. A new trial should not be granted because of a mere
         conflict in the testimony or because the judge on the same facts
         would have arrived at a different conclusion. When a trial court
         considers a motion for a new trial based upon a weight of the
         evidence claim, the trial court may award relief only when the
         jury’s verdict is so contrary to the evidence as to shock one’s
         sense of justice and the award of a new trial is imperative so that

                                        - 16 -
J-S27023-22


      right may be given another opportunity to prevail. The inquiry is
      not the same for an appellate court. Rather, when an appellate
      court reviews a weight claim, the court is reviewing the exercise
      of discretion by the trial court, not the underlying question of
      whether the verdict was against the weight of the evidence. The
      appellate court reviews a weight claim using an abuse of discretion
      standard.

      At trial, the jury [is] the ultimate fact-finder and the sole arbiter
      of the credibility of each of the witnesses. Issues of witness
      credibility include questions of inconsistent testimony and
      improper motive. A jury is entitled to resolve any inconsistencies
      in the Commonwealth’s evidence in the manner that it sees fit. . .
      .

      [I]nconsistencies in eyewitness testimony are not sufficient to
      warrant a new trial on grounds that the verdict was against the
      weight of the evidence.

Commonwealth v. Jacoby, 170 A.3d 1065, 1080-81 (Pa. 2017) (citations

and quotation marks omitted).

      Here, the trial court addressed Appellant’s weight claim as follows:

      [T]he Commonwealth presented a plethora of evidence from a
      variety of witnesses, including [the v]ictim.       Each witness
      consistently testified to the same general story outlined above:
      Appellant and [his co-d]efendant physically assaulted [the v]ictim
      after he asked them to wear their masks properly.              The
      Commonwealth also introduced photographs and video of the
      incident as exhibits. Thus, the verdict is not so contrary to the
      evidence as to shock the conscience. Appellant’s weight of the
      evidence claim is meritless.

Trial Ct. Op. at 15.

      Following our review of the record, we discern no abuse of discretion by

the trial court in rejecting Appellant’s weight claim. See Jacoby, 170 A.3d at

1080-81. Although Appellant claims that there were alleged inconsistencies

in the witnesses’ testimony, the jury was permitted to consider the evidence


                                     - 17 -
J-S27023-22



and resolve any alleged inconsistencies in the Commonwealth’s favor. See

id. Therefore, Appellant is not entitled to relief on this issue.

                       Discretionary Aspects of Sentence

      In his final claim, Appellant challenges the discretionary aspects of his

sentence.    Appellant’s Brief at 34.     Specifically, Appellant contends his

sentence is manifestly excessive and unreasonable because the trial court

“improperly focused on the nature of the crime” and did not consider

Appellant’s character, history, or rehabilitative needs.    Id. at 42. Further,

Appellant argues that although his sentence for aggravated assault was within

the standard range, it was “excessive” in light of the fact that Appellant

punched the victim one time and “did not threaten the victim, did not have a

weapon, and did not attempt to further strike or hit” the victim after the initial

attack.   Id. at 41.    Further, Appellant claims that the trial court relied on

inappropriate sentencing factors by following the sentencing recommendation

from the presentence investigation (PSI) report, which was “based on

consideration of uncharged conduct” and the incorrect assertion that Appellant

failed to express remorse. Id. at 41-42. Therefore, Appellant requests that

we vacate his judgment of sentence and remand for resentencing. Id. at 42.

      “[C]hallenges to the discretionary aspects of sentencing do not entitle

an appellant to review as of right.” Commonwealth v. Derry, 150 A.3d 987,

991 (Pa. Super. 2016) (citations omitted). Before reaching the merits of such

claims, we must determine:




                                      - 18 -
J-S27023-22


       (1) whether the appeal is timely; (2) whether Appellant preserved
       his issues; (3) whether Appellant’s brief includes a [Pa.R.A.P.
       2119(f)] concise statement of the reasons relied upon for
       allowance of appeal with respect to the discretionary aspects of
       sentence; and (4) whether the concise statement raises a
       substantial question that the sentence is inappropriate under the
       sentencing code.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citations

omitted).

       “To preserve an attack on the discretionary aspects of sentence, an

appellant must raise his issues at sentencing or in a post-sentence motion.

Issues not presented to the sentencing court are waived and cannot be raised

for the first time on appeal.” Commonwealth v. Malovich, 903 A.2d 1247,

1251 (Pa. Super. 2006) (citations omitted); see also Pa.R.A.P. 302(a)

(stating that “[i]ssues not raised in the trial court are waived and cannot be

raised for the first time on appeal”).

       Here, the record reflects that Appellant preserved his sentencing claims

in his post-sentence motion, filed a timely notice of appeal, and included the

issues in his Rule 1925(b) statement.          Appellant has also included a Rule

2119(f) statement in his brief.5 Further, Appellant’s sentencing claims raise a

substantial question for our review. See Commonwealth v. Caldwell, 117
____________________________________________


5 We note that in his Rule 2119(f) statement, Appellant cites to a case where
this Court found that the appellant raised a substantial question by claiming
that the trial court failed to provide adequate reasons for the appellant’s
sentence. However, because Appellant does not develop this claim in his brief,
we decline to address that issue on appeal. See Commonwealth v. Garcia,
661 A.2d 1388, 1395-96 (Pa. Super. 1995) (noting that issues that are not
developed or supported with appropriate argument will be deemed waived);
see also Pa.R.A.P. 2119(a), (b), (c) and (d).

                                          - 19 -
J-S27023-22



A.3d 763, 770 (Pa. Super. 2015) (en banc) (stating that “an excessive

sentence claim—in conjunction with an assertion that the court failed to

consider    mitigating   factors—raises    a   substantial   question”   (citations

omitted)); Commonwealth v. Downing, 990 A.2d 788, 792 (Pa. Super.

2010) (explaining that the defendant’s claim that “the trial court relied on an

improper factor raises a substantial question permitting review” (citations

omitted)); see also Commonwealth v. Coulverson, 34 A.3d 135, 143 (Pa.

Super. 2011) (concluding that the defendant raised a substantial question in

claiming that the trial court focused on the seriousness of the offense and

failed to consider the defendant’s rehabilitative needs).      Therefore, we will

review the merits of Appellant’s claims.

      Our well-settled standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (citation

omitted).

      “When imposing a sentence, the sentencing court must consider the

factors set out in 42 Pa.C.S. § 9721(b), [including] the protection of the public,

[the] gravity of offense in relation to impact on victim and community, and




                                     - 20 -
J-S27023-22



[the] rehabilitative needs of the defendant.” Commonwealth v. Fullin, 892

A.2d 843, 848 (Pa. Super. 2006) (citation omitted and formatting altered).

      “[T]he trial court is required to consider the particular circumstances of

the offense and the character of the defendant,” including the defendant’s

“prior criminal record, age, personal characteristics, and potential for

rehabilitation.”   Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa.

Super. 2009) (citation omitted).       This Court has held that “where the

sentencing judge had the benefit of a [PSI report], it will be presumed that he

or she was aware of the relevant information regarding the defendant’s

character and weighed those considerations along with mitigating statutory

factors.” Id. (citation omitted). This Court may only disturb a standard range

sentence if we find that the circumstances of the case rendered the application

of the guidelines “clearly unreasonable.” 42 Pa.C.S. § 9781(c)(2).

      Here, at the outset of the sentencing hearing, Appellant’s counsel

objected to “the reference to any [un]charge[d] or [un]prosecuted criminal

conduct” in the PSI report. N.T. Sentencing Hr’g, 10/25/21, at 5. In response,

the trial court stated: “Yeah, I won’t take that into consideration. . . . That’s

not a conviction and there’s been no disposition. So that’s not a factor in my

mind.”    Id..     Ultimately, after considering testimony from Appellant,

Appellant’s witnesses, and arguments from counsel, the trial court explained:

      When imposing sentence, there are a number of things, as the
      lawyers know, that I must take into consideration: The facts of
      the case, the nature and character and background of the
      defendant, the sentencing guidelines, the impact upon the


                                     - 21 -
J-S27023-22


     community, the defendant, the need to protect the community,
     and, of course, your need for rehabilitation.

     The facts of this case are clear. [Appellant and co-defendant,
     along] with family members[,] were at Sesame Place during the
     pandemic when people were required to wear masks. One might
     suggest we should still be wearing them as some of you are.

     In any event, Sesame Place was open. And I might add, the young
     people working there, teenagers or college age, are there either
     to make life better for themselves, notwithstanding the risks of
     working at a park during a pandemic or because they had to and
     because they wanted to go to college.

     In any event, I might point out . . . all of them were quite polite
     and respectful when they appeared here. And there’s nothing to
     suggest that they were anything but that on the day of this
     incident contrary to the testimony and inferences that the jury
     was asked to draw.

     For what it’s worth, I thought they all represented Sesame Place
     appropriately, and I would consider hiring them myself if I were
     in a position of authority of that institution. That’s how well I
     thought they came across and how well they presented. And
     clearly the jury believed what they had to say.

     This was a violent, unprovoked assault on a defenseless teenager.
     He was struck from behind with such force that his jaw was broken
     on both sides. [His] teeth, I’m not sure if they were broken or
     dislodged. But he continues to heal physically and emotionally
     today, according to the presentence report. The injuries resulted
     in physical and mental trauma. And that [Appellant] failed to
     exercise remorse or accept responsibility.

     Quite frankly, I think today he has demonstrated a level of
     remorse and acceptance of responsibility that the probation officer
     probably didn’t see. So I think that he’s to get some credit for
     that.

     So I have taken into account the facts. Of course, [Appellant and
     co-defendant] left, and as was pointed out in the [PSI] report of
     [co-defendant] having been trained in emergency medicine as an
     EMT, she left and didn’t complete the report and didn’t remain to
     provide a report. And we all recall the video of them running out
     of the park trying to avoid apprehension. It was really clear to



                                   - 22 -
J-S27023-22


     anyone who saw [it] that that’s exactly what they were trying to
     do.

     So I’ve taken into consideration the facts that were testified to at
     trial and found presumably by the jury in its verdict. I have taken
     into account the [PSI] report for each of them subject to the
     objections of counsel.

     But, nevertheless, the [PSI] reports have given me a complete
     and thorough background, at least in my opinion it did.

     [Appellant] has presented a number of witnesses, all of whom
     testified quite well on his behalf, although I have to admit I am
     somewhat perplexed by [his mother’s testimony that he helped
     her get off drugs when] he sold drugs previously.             But,
     nevertheless, I have given him credit for the family support and
     show of support that is in the courtroom today.

                                *     *      *

     [The Sentencing Guidelines] recommend a sentence of 36 months
     in the mitigated range, 48 to 66 months in the standard, and 78
     in the aggravated range [for aggravated assault].

     I have taken all of that into account as well as the impact it’s had
     upon the victim. Of course, the impact upon the victim is
     immeasurable. He at this point still continues to suffer from the
     consequences of what took place that day, and I can’t emphasize
     it enough. It was completely and unequivocally, at least in my
     mind and the minds of the jury, unprovoked. You struck him from
     behind. He could not even defend himself against a violent blow
     to the face.

     The need to protect the community I think is clear as well, and
     the need for your rehabilitation is just as clear in my mind.

     So I have taken all of those things into account. They’ve all been
     testified to or covered by the [PSI] report and I believe have been
     covered by the attorneys.

     And lastly, before I forget . . . I have considered the victim impact
     statements as well. In any event, the [PSI] report for [Appellant]
     recommends a lengthy sentence of total confinement in the state
     correctional institution.    And as has been pointed out, the
     guidelines for that offense recommend 48 to 66 months, and that
     would be on count number [one, aggravated assault].


                                    - 23 -
J-S27023-22



Id. at 62-70.

     In its Rule 1925(a) opinion, the trial court explained:

     Appellant’s claim that this court erred in sentencing is meritless.
     This court found that this was a “violent, unprovoked assault on a
     defenseless teenager . . . [that] resulted in physical and mental
     trauma.” N.T. Sentencing Hr’g, 10/25/21 at 64. [The v]ictim, a
     seventeen-year-old child, was working at Sesame Place, in large
     crowds in the middle of a pandemic, to further better his life when
     he was struck from behind by Appellant, a forty-year-old grown
     adult, which resulted in injuries that [the v]ictim is still trying to
     heal from-over a year later. Id. at 63-64. This court found that
     [the v]ictim had no chance to defend himself against Appellant’s
     violent blow to [the v]ictim’s face and the impact of this assault
     on [the v]ictim is immeasurable. Id. at 67. While this court did
     take into consideration the fact that Appellant demonstrated a
     level of remorse and acceptance of responsibility during
     sentencing, this court found that remorse to be overdue, as
     Appellant failed to show any sort of concern for [the v]ictim when
     he immediately ran to leave the park after the assault. Id. at 64-
     67. These reasons for sentencing were clearly outlined on the
     record, despite Appellant’s unfounded and perplexing argument to
     the contrary.

     Accordingly, this court found a sentence of five to ten years in a
     state correctional institution necessary to protect the public and
     to rehabilitate Appellant. Appellant’s sentence is within the
     standard range of his Sentencing Guidelines. This court did not
     rely on improper factors, as Appellant asserts, but rather only
     needed to rely on the egregious facts of the case, sentencing
     guidelines, and additional circumstances as noted above.
     Appellant’s assertions that this court abused its discretion in
     sentencing are meritless.

Trial Ct. Op. at 17-18 (some formatting altered).

     Based on our review of the record, we discern no abuse of discretion by

the trial court. See Raven, 97 A.3d at 1253. The record reflects that the

trial court did not consider improper factors when imposing Appellant’s



                                    - 24 -
J-S27023-22



sentence. Instead, the trial court considered the PSI report, the appropriate

sentencing factors, and the mitigating evidence presented at the sentencing

hearing.   See Ventura, 975 A.2d at 1135.        Ultimately, the trial court

concluded that a standard-range sentence of five to ten years’ incarceration

was necessary in light of the impact of Appellant’s crimes and in order to

protect the public. Under these circumstances, we have no basis upon which

to conclude that the trial court’s application of the guidelines was “clearly

unreasonable.”   See 42 Pa.C.S. § 9781(c)(2).    Therefore, Appellant is not

entitled to relief. Accordingly, we affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2022




                                     - 25 -